


110 HR 3618 IH: Safe Schools and Health Care Professional Pipeline Act of

U.S. House of Representatives
2007-09-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3618
		IN THE HOUSE OF REPRESENTATIVES
		
			September 20, 2007
			Mr. Hinojosa (for
			 himself and Ms. Granger) introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Public Health Service Act to authorize a
		  grant to a qualified youth-serving organization for recruiting and preparing
		  students for careers and volunteer opportunities as health care professionals,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Safe Schools and Health Care Professional Pipeline Act of
			 2007.
		2.Recruiting and
			 preparing health care professionalsTitle XXVIII of the Public Health Service
			 Act (42 U.S.C. 300hhb et seq.) is amended—
			(1)by redesignating
			 section 2814 as section 2815; and
			(2)by
			 inserting after section 2813 the following:
				
					2814.Recruiting and
				preparing health care professionals
						(a)PurposeThe purpose of this section is to recruit
				and prepare more than 500,000 students in secondary schools, institutions of
				higher education, and continuing education programs for careers as health care
				professionals by the year 2012, including volunteer opportunities in the
				Medical Reserve Corps under section 2813.
						(b)Emergency
				preparedness pipeline grantThe Secretary shall make a grant to a
				qualified youth serving organization for establishing and expanding emergency
				preparedness pipelines consisting of—
							(1)health science curricula in secondary
				schools, institutions of higher education, and continuing education programs
				that prepare students for careers as health care professionals; and
							(2)school-based
				emergency preparedness chapters described in subsection (c).
							(c)School-based
				emergency preparedness chaptersA school-based emergency
				preparedness chapter described in this subsection must meet each of the
				following:
							(1)The chapter is
				administered by a qualified youth-serving organization.
							(2)The chapter
				recruits and prepares students for Federal, State, community, and school public
				health emergencies under the administration of a qualified youth serving
				organization.
							(3)The emergency
				preparedness training of the chapter—
								(A)is implemented
				uniformly;
								(B)is coordinated
				with and integrated into the health science curriculum of the school involved;
				and
								(C)is provided through
				certified health science instructors serving as chapter advisors.
								(d)National
				leadership conference
							(1)GrantsEach
				year, the Secretary shall make a grant to a qualified youth-serving
				organization to conduct a national leadership conference.
							(2)ParticipantsA
				national leadership conference funded through a grant under this subsection
				shall include representatives of—
								(A)health science programs in secondary
				schools, institutions of higher education, and continuing education
				programs;
								(B)school-based
				emergency preparedness chapters; and
								(C)the Medical
				Reserve Corps under section 2813.
								(3)ActivitiesThe
				activities of a national leadership conference funded through a grant under
				this subsection shall include general sessions, workshops, competitive events
				(including at least 5 knowledge- and skill-based demonstrations), and a
				recognition program.
							(e)DefinitionsIn
				this section:
							(1)The term
				institution of higher education has the meaning given to that term
				in section 101 of the Higher Education Act of 1965.
							(2)The term
				qualified youth-serving organization means a nonprofit
				organization that—
								(A)prepares youth
				exclusively for career entry and advancement opportunities in the health
				professions, including the Public Health Service;
								(B)offers a national recognition and
				competitive events program in which students in school-based emergency
				preparedness chapters and chapter members can demonstrate their knowledge and
				skills in responding to public health emergencies;
								(C)operates at least
				2,500 such chapters; and
								(D)operates in at
				least 40 States.
								(3)The term
				school-based emergency preparedness chapter means a school-based
				emergency chapter funded through a grant under subsection (b)(2).
							(4)The term
				secondary school has the meaning given to such term in section
				9101 of the Elementary and Secondary Education Act of 1965.
							(f)Authorization of
				appropriationsTo carry out this section, there are authorized to
				be appropriated $5,000,000 for fiscal year 2008 and such sums as may be
				necessary for fiscal years 2009 through
				2012.
						.
			
